          Case 1:18-cr-00207-NONE-SKO Document 494 Filed 04/12/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIMBERLY A. SANCHEZ
   ROSS PEARSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00207-NONE

12                                  Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                           IN GOVERNMENT’S NOTICE
13                           v.

14   DENIS BARRERA-PALMA,

15                                 Defendant.

16

17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the government’s Exhibit 8-1, Witness Statements
19
     Regarding E.H. Murder, filed in connection with its Sentencing Memorandum as to defendant Denis
20
     Barrera-Palma, and government’s Request to Seal shall be SEALED until further order of this Court.
21
            It is further ordered that access to the sealed documents shall be limited to the government and
22
     counsel for defendant Denis Barrera-Palma.
23
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25
     the government’s request, sealing the government’s motion serves a compelling interest. The Court
26
     further finds that, in the absence of closure, the compelling interests identified by the government would
27
     be harmed. In light of the public filing of its request to seal, the Court further finds that there are no
28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET             1
30    FORTH IN GOVERNMENT’S NOTICE
         Case 1:18-cr-00207-NONE-SKO Document 494 Filed 04/12/21 Page 2 of 2

 1 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 2 interests identified by the government.

 3 IT IS SO ORDERED.

 4
        Dated:    April 12, 2021
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET        2
30    FORTH IN GOVERNMENT’S NOTICE
